Exhibit 10.4

 

 

Consultant Name:

 

 

(Please Print)

 

MASTER DEFERRED ISSUANCE STOCK AGREEMENT

 

This Master Deferred Issuance Stock Agreement (along with the Exhibits hereto,
this “Agreement”) is entered into as of
                                          , by and between Level 3
Communications, Inc., a Delaware corporation (the “Company”), and the individual
whose name appears on the signature page to this Agreement (the “Consultant”),
an “Consultant” as defined in the Company’s Level 3 Communications, Inc. Stock
Plan (as further amended from time to time, the “Plan”).

 

The Company, pursuant to a grant of authority from the Compensation Committee of
the Company’s Board of Directors (the “Committee”), may, from time to time,
grant to the Consultant the opportunity to acquire a certain number of shares of
its common stock, par value $.01 per share (the “Stock”), in order to retain the
Consultant as an Consultant of the Company or a Subsidiary, pursuant to the Plan
(an “Award”).

 

The parties agree as follows:

 

1.             Obligation to Issue Deferred Shares.  Subject to the terms and
conditions of this Agreement, the Company, from time to time in its sole
discretion, may grant Awards to the Consultant relating to a specified number of
shares of Stock that, under certain circumstances and in accordance with the
terms hereof, may result in the Consultant having the right to receive shares of
Stock (the “Deferred Shares”).  Each Award will be evidenced by a Deferred
Issuance Stock Award Letter (an “Award Letter”) in the form attached as
Exhibit A hereto (or such other form as approved by the Company), which sets
forth the date of the Award (the “Award Date”), the number of Deferred Shares
that are the subject of the Award, and the dates on which the Company will issue
the Deferred Shares to the Consultant subject to the terms of this Agreement and
any further terms that may be set forth in the applicable Award Letter (each
such date, an “Issuance Date”).

 

2.             Acceleration of Issuance of Deferred Shares.  Notwithstanding
Section 1, the Company will issue all unissued Deferred Shares to the Consultant
(i) promptly after the death of the Consultant, or the Permanent Total
Disability of the Consultant, or (ii) upon or following a Change in Control, as
provided in Section 8.  For purposes of this Agreement, “Permanent Total
Disability” means that:  (i) the Consultant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of less than 12 months.

 

3.             Forfeiture of Right to Acquire Deferred Shares.  If the
Consultant ceases to be a Consultant of the Company or of a Subsidiary (other
than as a result of death or Permanent Total Disability), including as a result
of the Company terminating any consulting agreement between the Company or any
of its Subsidiaries as a result of the breach of that agreement by the
Consultant, the Company will no longer be obligated to issue any unissued
Deferred Shares to

 

--------------------------------------------------------------------------------


 

the Consultant, and the Consultant will forfeit any right to acquire any
unissued Deferred Shares from the Company.

 

4.             Taxes; Withholding.  .  As of the date of this Agreement, the
Consultant is not subject to Withholding Taxes (as defined below). 
Notwithstanding anything contained herein to the contrary, other than Section 8,
at such time that the Consultant is subject to Withholding Taxes, the Company
will not be obligated to issue the Deferred Shares unless the Consultant has
paid (in cash or by certified or cashier’s check) to the Company all withholding
taxes required as of date after the date of this Agreement to be collected by
the Company under Federal, State, local or foreign law as a result of the
issuance of the Deferred Shares (“Withholding Taxes”); provided, however, that
if the Withholding Taxes are not paid within thirty (30) days following the date
on which the Consultant is entitled to receive the Deferred Shares, the
Consultant shall forfeit such Deferred Shares.

 

5.             Share Certificates.  Share certificates for Deferred Shares will
not be issued.  Upon issuance, Deferred Shares will be deposited into an account
for the Consultant that is established by the Company.

 

6.             Non-Transferability of Right to Receive Deferred Shares.  Unless
specifically permitted by the Committee, the Consultant may not transfer,
assign, pledge or hypothecate the right to receive the Deferred Shares, and the
right to receive the Deferred Shares may not be transferred or assigned by
operation of law, or be subject to execution, attachment or similar process
other than by will or the laws of descent and distribution.

 

7.             Changes in Capital Structure.  The number of Deferred Shares
subject to this Agreement is subject to adjustment pursuant to Section 10.1 of
the Plan upon the occurrence of the events described in that Section.

 

8.             Change in Control.  Notwithstanding Section 1, upon a Change in
Control of the Company that also qualifies as a “change in control event” as
defined in Treasury Regulation 1.409A-3(i)(5)(i) (a “409A Change in Control”),
the Company will, in its sole discretion, either (a) issue all unissued Deferred
Shares to the Consultant in accordance with Section 10.2 of the Plan or (b) pay
the Consultant in a combination of cash and stock the value of the Deferred
Shares in accordance with Section 10.2 of the Plan.

 

9.             Costs.  The Company will pay all original issue and transfer
taxes with respect to, and all other costs, fees and expenses incurred by the
Company in connection with, the issuance of Deferred Shares.  Upon issuance, the
Consultant shall be responsible for all brokerage expenses associated with the
permitted sale of any Deferred Shares.

 

11.           Applicable Law.  No Deferred Shares will be issued and delivered
unless and until, in the opinion of legal counsel for the Company, such
securities may be issued and delivered without causing the Company to be in
violation of or incur any liability under any federal, state or other legal
requirement, including applicable securities laws.

 

2

--------------------------------------------------------------------------------


 

12.           The Plan.  This Agreement is subject to, and the Consultant agrees
to be bound by, all of the terms and conditions of the Plan.  The Consultant
acknowledges that the Plan may be amended from time to time, and that under the
Plan, the Committee has conclusive authority to interpret and construe the Plan
and this Agreement and is authorized to adopt rules for carrying out the Plan. 
In the event of any inconsistency or discrepancy between the provisions of this
Agreement and the terms and conditions of the Plan, the provisions of the Plan
will govern and prevail.  No amendment to or interpretation of the Plan,
however, may deprive the Consultant of any of his or her rights under this
Agreement.

 

13.           Miscellaneous.  (a) The Consultant will not have any interest in,
or any dividend, voting or other rights of a stockholder with respect to, the
Deferred Shares until the Deferred Shares are issued in accordance with this
Agreement.

 

(b)           Any notice to be given to the Company must be in writing addressed
to the Company in care of the Administrator, at its principal office, and any
notice to be given to the Consultant must be in writing addressed to the
Consultant at the address for the Consultant in the records of the Company or by
email or other electronic means using a system maintained by the Company or its
Subsidiary.  Any such notice will be deemed duly given when delivered by hand,
deposited in the United States mail, registered or certified mail or transmitted
electronically without a notice of failed delivery.

 

(c)           This Agreement must be construed in accordance with the laws of
the State of Colorado, other than choice of law rules thereof calling for the
application of laws of another jurisdiction.

 

(d)           Terms used but not defined in this Agreement have the meanings
ascribed to them under the Plan.

 

(e)           Although any information sent to or made available to the
Consultant concerning the Plan and this Award is intended to be an accurate
summary of the terms and conditions of the Award, this Agreement and the Plan
are the authoritative documents governing the Award and any inconsistency
between the Agreement and the Plan, on one hand, and any other summary
information, on the other hand, shall be resolved in favor of the Agreement and
the Plan.

 

(f)            Notwithstanding anything herein to the contrary, this Agreement
may be amended by the Committee from time to time without the consent of the
Consultant to the extent the Committee deems it appropriate to cause this
Agreement and/or each Award hereunder to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) (including the
distribution requirements thereunder) or be exempt from Section 409A and/or the
tax penalty under Section 409A(a)(1)(B).  The Company will provide to the
Consultant a notice of any amendments made to this Agreement pursuant to this
subsection.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF,  this Agreement is entered into by the Consultant and by the
Company as of the date first above written.

 

 

 

LEVEL 3 COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

CONSULTANT

 

 

 

 

 

Name:

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEVEL 3 COMMUNICATIONS, INC.

DEFERRED ISSUANCE STOCK AWARD LETTER

 

This Deferred Issuance Stock Award Letter (the “Award”) when taken together with
the Master Deferred Issuance Stock Agreement (“Master Agreement”) constitutes an
award to the individual whose name appears on the signature line below
(“Consultant”) of Deferred Shares with respect to the shares of common stock of
Level 3 Communications, Inc. (the “Common Stock”) under the Level 3
Communications, Inc. Stock Plan (as further amended from time to time).

 

The terms and conditions of this Award are set forth below and in the Master
Agreement, the provisions of which are incorporated herein by reference.

 

A.            The date of this Award is                      (the “Award Date”).

 

B.            The number of Deferred Shares with respect to which this Deferred
Issuance Award Letter relates is                     .

 

C.            The Issuance Date(s) for the Deferred Shares are as follows:

 

D.            The following are conditions to the occurrence of the Issuance
Date(s):

 

 

 

LEVEL 3 COMMUNICATIONS, INC.

 

 

 

 

 

BY:

 

 

ITS:

 

 

 

 

 

 

 

CONSULTANT:

 

 

5

--------------------------------------------------------------------------------